In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-03-01276-CR
____________

CRYSTAL DAWN TANNER, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 177th District Court
Harris County, Texas
Trial Court Cause No. 963318



 
MEMORANDUM  OPINION
               Appellant pleaded guilty to robbery and, in accordance with the plea bargain
agreement between appellant and the State, the trial court sentenced appellant to
confinement for two years.  Appellant filed a timely pro se notice of appeal.  We
dismiss for lack of jurisdiction.
               Rule 25.2(a) of the Texas Rules of Appellate Procedure provides that, in a
plea-bargained case in which the punishment assessed does not exceed the plea
agreement, a defendant may appeal only those matters that were raised by written
motion filed and ruled on before trial, or after obtaining the trial court’s permission
to appeal.  Tex. R. App. P. 25.2(a)(2).
               The trial court’s certification of appellant’s right to appeal in this case states
that this is a plea-bargained case and appellant has no right to appeal.  Therefore,
neither of the exceptions to Rule 25.2(a)(2) applies.  We must dismiss an appeal
unless the record includes a certification that shows the appellant has the right to
appeal.  See Tex. R. App. P. 25.2(d).
               We also note that appellant waived her right to appeal.  See Buck v. State,
45 S.W.3d 275, 278 (Tex. App.—Houston [1st Dist.] 2001, no pet.).
               Accordingly, we dismiss the appeal for lack of jurisdiction.
               All pending motions are denied as moot.
PER CURIAM
Panel consists of Chief Justice Radack, and Justices Jennings and Higley.
Do not publish.   Tex. R. App. P. 47.2(b).